NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                        MAR 16 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 INDERJIT KAUR,                                    No.    14-73434

                   Petitioner,                     Agency No. A070-544-016

   v.
                                                   MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Inderjit Kaur, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) final order of removal. We dismiss the petition for review.

        We lack jurisdiction to review the agency’s discretionary decision to deny



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Kaur’s application for a waiver of inadmissibility under 8 U.S.C. § 1182(i). See 8

U.S.C. § 1252(a)(2)(B)(i). Kaur fails to raise a colorable constitutional claim or

question of law to invoke our jurisdiction. See Corona-Mendez v. Holder, 593
F.3d 1143, 1146 (9th Cir. 2010) (the court has jurisdiction to review a

discretionary determination only if it involves constitutional claims or questions of

law); Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (a claim that the

agency did not properly weigh hardship evidence does not state a colorable due

process claim); De Mercado v. Mukasey, 566 F.3d 810, 816 (9th Cir. 2008)

(evaluating hardship to a qualifying relative necessarily implicates family unity,

and to carve out an exception to lack of jurisdiction would “swallow the rule

itself”).

       In light of this decision, we need not reach Kaur’s contentions regarding the

IJ’s credibility finding.

       PETITION FOR REVIEW DISMISSED.




                                          2                                     14-73434